     Case 21-30091     Doc 21    Filed 04/30/21 Entered 04/30/21 14:54:38      Desc Main
                                   Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

  In re:
  MT. TOM COMPANIES, INC.,                    Ch. 11
    Debtor                                    21-30091-EDK


                            Proceeding Memorandum and Order

MATTER:
Status Conference

Decision set forth more fully as follows:
Status Conference held.

Dated: 4/30/2021                              By the Court,




                                              Elizabeth D. Katz
                                              United States Bankruptcy Judge
